tax exempt and government entities _ biveision release number release date date date uil code department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely kenneth corbin acting director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend o state p city q date s name of company dear contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you quaiify for exemption under sec_501 of the code no for the reasons described below letter cg catalog number 47630w facts you were established as s in under a university's economic development outreach program you changed to your current name in with the mission to promote economic development and competitiveness by educating sponsoring developing and implementing electronic commerce e-commerce activities and programs to small and medium-sized businesses and non-profit groups you incorporated with the state of o on q as a new separate_entity your purpose in pertinent part is charitable scientific and educational_purposes within the meaning of sec_501 your core mission since inception has been to train and educate small businesses and organizations to learn how to use and implement internet technology for growth and expansion of their businesses you provide a variety of specialized courses in a variety of subjects your goal has always been to first provide training and classes and then provide technical assistance as needed you help hand-hold businesses through internet complexities’ approximately of your activity is conducting your educational courses training and consulting the other of your activities are focused on providing technical services and consulting you meet with a prospective client and evaluate their knowledge and experience with technology you provide a review of existing websites and make recommendations on what technology will help to grow their business improve sales and make them more efficient you do not have set fees but you approach each client based on their needs your hourly fees range from dollar_figure to dollar_figure per hour you also charge project fees that range from dollar_figure to dollar_figure a typical consulting contract will include website development database development and internet marketing such as on-line shopping carts logo and corporate identity design search engine optimization and social media implementation accounts and training will be charged projects undertaken by you require your clients to remit of the project cost along with a signed statement of work before work can begin web hosting services automatically renew on an annual basis unless terminated by either party when comparing fees to the industry you state your fees are not the most expensive nor are they the cheapest charged for similar technical assistance support additional fees for web hosting support e-mail you also provide consulting and technical assistance to two of your board members this service is provided at arms length and these board members pay full costs for any work provided by you you have partnered with government entities and other organizations in o to solicit letter cg catalog number 47630w small and medium size businesses through matching grants programs you will solicit small to mid-sized businesses to offer your technology educational and developmental services the programs are primarily targeted towards small and disadvantaged businesses to provide matching funds to these businesses within the participating localities the municipality or economic development authority is solicited to participate for the benefit of businesses within their areas you also work with large banks and business enterprises that offer matching grants to grow businesses in their areas of influence you do not operate particularly in an area that is blighted or economically backward although you provided a listing of the economically distressed regions and federal unemployment data for o you operate throughout o wherever you are able to obtain matching grants your activities are not aimed at combating community deterioration and you do not provide loans to start-up businesses businesses located within participating localities who request your consulting and other services are provided with matching grants that fund up to of the project costs available to businesses through these entities through you based on a match basis with a maximum cap the matching program is not limited to you any vendor who is approved and provides internet technology services can participate in this program payments of matching grants are made for example you have an agreement with an agency of p that provides e-commerce business assistance grants to eligible businesses to fund technology improvement or development projects that expand and grow their businesses the grants reimburse you up to percent of the project costs the business clients pay you the remaining project costs certain large companies also provide these grants that target vendors of their products your project contracts identify these matching grants as reductions to the total fees due from your clients you collaborate with various business assistance organizations such as the small_business administration sba and other such departments across o as well as other businesses to sponsor your educational classes when sponsorship grants are not available for’a particular seminar or class you might charge participants a minimum fee which helps offset expenses of the classes you state your technical service fees also help in part to underwrite your educational classes you operate throughout the o you tend to focus on small women owned and minority owned businesses and assist them by providing education and technical support you attract clients through the matching grants program and a word of mouth marketing program current and previous clients also refer new business to you you also use your education classes to attract new clients that are looking for consulting and technical assistance approximately of your client base is made up of small minority owned and women owned businesses letter cg catalog number 47630w you conduct one to four educational programs a month depending on your program locations you estimate to people attend your educational classes and sessions with lesser in the rural locations some individuals may attend several of your educational classes since your topics provide relevant information meant to improve their business and increase their profits to complete your package of services to your clients you also publish and sell a book written by a best selling author which your clients can buy by clicking on a link on your website you have no specific criteria for a business to obtain your services however you will rely on the business being eligible for a matching grant that is available in a particular locality your first fiscal_year shows income received from clients for new projects and renewals account for approximately of your income matching grants and contributions etc make up approximately of total income for your next two fiscal years your estimates show your gross_receipts are approximately and of total income respectively payments to contractors and payroll expenses constitute the bulk of your expenses law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious scientific or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section an organization that fails to meet either the organizational_test or the operational_test is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization will not meet exemption if more than an insubstantial part of its activities fails to further an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather letter cg catalog number 47630w than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as used in sec_501 of the code it includes the relief of the poor and distressed lessening the burdens of government and the promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination or combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 of the regulations defines the term educational when used in sec_501 of the code as the instruction or training of an individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to an individual and beneficial to the community revrul_71_529 held that a nonprofit organization that provided assistance in the management of participating colleges' and universities' endowment or investment funds for a fee substantially below the cost of providing such service qualified for exemption under sec_501 membership was restricted to colleges and universities exempt under sec_501 of the code and its board_of directors was composed of representatives of the member organizations revrul_72_369 1972_2_cb_245 states that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable revrul_74_587 1974_2_cb_162 held that a nonprofit organization formed to relieve poverty eliminate prejudice reduce neighborhood tensions and combat community deterioration through a program of financial assistance in the form of low- cost or long-term loans to or the purchase of equity interests in various business en- terprises in economically depressed areas is exempt under sec_501 of the code revrul_76_419 1976_2_cb_146 held that a nonprofit organization that purchased blighted land in an economically depressed community and converted the land into an industrial park and encourages industrial enterprises to locate new facilities in the park in order to provide employment opportunities for low income residents of the area is operated exclusively for charitable purposes and qualifies for exemption under sec_501 of the code letter cg catalog number 47630w in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes v commissioner 70_tc_352 the court found that a in b s w group inc corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 283_fsupp2d_58 the court held that airlie foundation did not meet the requirements as an organization described in sec_501 of the code because its operation of a conference facility was a commercial activity the foundation charges conference fees comparable to or lower than other nonprofit conference centers and substantially lower than commercial conference centers it advertises only from their website and it retains very small earnings from their operations while many of their clients were exempt and nonprofit_organizations and government entities many others were corporate or private clients conducting special events and weddings the court conceded that certain factors including their fee structure and subsidization practice emulate noncommercial characteristics however other factors such as the nature of their clients and industry competition gave the activities a commercial hue thus the court concluded their manner of operations furthered substantial nonexempt purposes in 486_fedappx_566 tc memo the appeals court upheld the tax_court decision that asmark institute is not entitled to exempt status under sec_501 of the code because the institute’s operations were commercial rather than charitable its activities consist mainly of compliance services for a fee the court also found that appellant's free services are relatively small in relation to all of its services and are in fact tied in some manner to fee-based membership the court also found that the appellant's largely fee-based business plan and its competition within a for-profit market were also strong evidence of the predorilinance of their nonexempt commercial purposes the tax_court concluded it was apparent from the record that appellant's consulting services are mainly associated catalog number 47630w letter cg with the tees appellant receives through its various retainer agreements membership agreements and service packages the sale of services including consulting services is commonly considered to be a non-exempt commercial purpose application of law you are not described in sec_501 of the code and sec_1_501_c_3_-1 of the regulations you fail the operational_test for exemption under c because you are operated in a commercial manner a substantial part of your activities are commercial you provide services to your clients such as website development database development and internet marketing tools to increase their business and profits you charge an hourly fee as well as a project fee which are based on your cost at times your cost is subsidized by local economic development agencies or corporations at the rate of although a portion of your clientele are small businesses and women owned and minority owned business you provide your services at or above cost these facts demonstrate a commercial and substantially non-exempt purpose inconsistent with sec_501 of the code and sec_1_501_c_3_-1 of the regulations you operate for the private interests of your client businesses for whom you provide various website services for a fee you also operate for the private interest of the author of the book that you sell to your clients through a link on your website therefore you are not organized or operated exclusively as described in sec_1 c - d ii of the regulations your services are not designed for the relief of the poor and distressed to lessen the burdens of government or the promotion of social welfare your services are provided to any business that can afford your services or obtain a matching grant for of the cost of the project and can pay the other of the cost directly to you therefore your activities are not charitable as described in sec_1_501_c_3_-1 of the regulations although you provide educational seminars these seminars are a way for you to obtain additional clients for whom you can provide your services for a fee activity is incidental to your-primary activity which is to provide website and other related technical services to your clients for a fee you conduct your educational activities from the perspective of possibly bringing in more paying clients whose revenue sources will help fund your educational programming sec_504 c -1 d i of the regulations therefore you are not as described in your educational your fee-based service activities are similar to those described in revrul_72_369 and in the court cases bsw group inc airlie foundation and asmark institute letter cg catalog number 47630w as in these four situations you operate in a commercial manner you provide technical and consulting services and support to clients who seek your services for a fee most if not all of your clients are for-profit businesses and you assist them to increase their business and their profits you do not restrict your clients to other organizations exempt under sec_501 of the code in addition your fees are not substantially below cost you are operating a trade_or_business with the public similar to and in competition with commercial operations providing similar technical consulting and marketing services and support you are not similar to the organization described in revrul_71_529 because you are not providing services for a fee substantially below cost to other organizations exempt under sec_501 of the code you are also not similar to the organizations described in revrul_74_587 or because you do not operate in an economically depressed area or a distressed area you do work with and provide services to some minority-owned businesses but it is because they meet the criteria set by the matching grant programs in those programs the matching grant funds are paid as direct reimbursements of the service_costs you do not provide loans or provide assistance to businesses that have trouble obtaining such assistance because they operate in economically distressed or deteriorated areas your assistance is available to any business including minority owned and women owned businesses that can afford your hourly and project fees either wholly or with matching grant funds you are similar to better business bureau of washington d c inc because you too have a substantial non-exempt purpose even though you have some educational activities the facts overwhelmingly show you operate for a substantial non-exempt commercial purpose and you also operate for the benefit of private business interests applicant’s position your goal is to first provide training and classes and then provide technical assistance as needed your fees are not the most expensive nor are they the cheapest fees that companies charge for similar technical assistance support your unique mission of providing education consulting and technical assistance makes it difficult to compare your fees with services provided by other providers you provide hours of educational support to potential clients or existing clients for which they never receive a bill your mission is to provide e-commerce education internet training consulting and technical assistance specifically targeted to minority businesses these minority businesses will hire other individuals after their business has grown as a result of the internet capabilities provided by you thereby saving existing jobs and creating new jobs to handle the growth in their respective businesses you have oftentimes been referred to as an incubator letter cg catalog number 47630w service response to applicant’s position the fees you charge are based on market rates depending on your client needs the provision of some free consultations or education does not take away from the fact that you are similar to other for-profit consulting companies that charge a fee for services the fact that your services assist business growth and creates jobs does not alone justify exemption or overcome the commercial nature of your operations conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code because you are not operated exclusively for a c purpose the facts show you operate for a substantial non-exempt commercial purpose as you were formed to provide various internet related_services to your clients for a fee accordingly we conclude you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include e your organization’s name address ein number and a daytime phone number ea statement that the organization wants to protest the proposed determination ea copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter e an explanation of your reasons for disagreeing including any supporting documents e the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status the protest statement should also include the following declaration catalog number 47630w letter cg under penalties of perjury declare that have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization’s representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs anc power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please'send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely kenneth corbin acting director exempt_organizations letter cg catalog number 47630w
